DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16, 18-23, 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 19 require that the LIDAR measurement devices (emitter and detector) are on a first substrate and that the beam scanning device is disposed on a second substrate different from the first substrate. However, the instant Specification provides no disclosure of this second 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,983,218. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
16/546,206
Patent 10,983,218
A light detection and ranging (LIDAR) device comprising:
A method for manufacturing a light detection and ranging (LIDAR) device, the method comprising:
*Since the limitations within the bodies of the claims are obvious, as evidenced below, the preambles of each of the claims are satisfied and do not distinguish over the obviousness of the inventive concepts established herein.
a plurality of integrated LIDAR measurement devices, each of the plurality of integrated LIDAR measurement devices comprising: a substrate; an illumination source mounted on the substrate, the illumination source configured to emit illumination light into a three-dimensional (3-D) environment
mounting a plurality of illumination sources on a substrate ach of the plurality of illumination sources configured to emit illumination light
*Each of the claims require at least one illumination source disposed on a substrate. The number of illumination sources is an obvious modification, since duplication of parts is considered to within the level of ordinary skill in the art. The singular illumination source of the ‘206 claim performs the same function as do the plurality of illumination sources of the patent. Further, in the field of LIDAR, emitting light into a 3D environment is inherent, as the purpose of a LIDAR system is to detect and measure distance to an object within a 3D environment.

 mounting a plurality of photosensitive detectors on the substrate, each of the plurality of photosensitive detectors configured to detect an amount of return light;
* Each of the claims require at least one photosensitive detector disposed on a substrate. The number of photosensitive detectors is an obvious modification, since duplication of parts is considered to within the level of ordinary skill in the art. The singular photosensitive detector of the ‘206 claim performs the same function as do the plurality of photosensitive detectors of the patent. Further, in the field of LIDAR, receiving light from a 3D environment is inherent, as the purpose of a LIDAR system is to detect and measure distance to an object within a 3D environment.
an overmold lens over the photosensitive detector, the overmold lens including a conical cavity that corresponds with a ray acceptance cone of the return light;
mounting an overmold lens over a photosensitive detector of the plurality of photosensitive detectors, the overmold lens including a conical cavity that corresponds with a ray acceptance cone of the return light; 
and a beam scanning device disposed in an optical path of the plurality of integrated LIDAR measurement devices, the beam scanning device configured to redirect the illumination light and/or the return light with 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Ulrich	US 9128190 B1and further in view of Sayyah (US 9735885).
Claim 1 and claim 19 mutatis mutandis: Wangler teaches 
a light detection and ranging (LIDAR) device [col. 6, lines 51-52 laser rangefinder 100] comprising: 
a plurality of integrated LIDAR measurement devices [fig. 3, each pair of laser diodes 202 and optical receiver 400], each of the plurality of integrated LIDAR measurement devices configured to: 
emit illumination light into a three-dimensional (3-D) environment [fig. 3 via laser diode 200]; and 
detect an amount of return light reflected from the 3-D environment when illuminated by the illumination light [fig. 3 via receiver 400]; and 
a beam scanning device disposed in an optical path of the plurality of integrated LIDAR measurement devices [fig. 3 rotating polygon scanner 302], the beam scanning device configured to redirect the illumination light and/or the return light with respect to each of the plurality of integrated LIDAR measurement devices [illustrated by fig. 3].
Wangler explicitly lacks, but Ulrich; Drew et al.	US 9128190 B1 teaches wherein a first region of the 3-D environment scanned by the illumination light from a first integrated LIDAR with a second region of the 3-D environment scanned by the illumination light from a second integrated LIDAR measurement device of the plurality of integrated LIDAR measurement devices (col 15 line 65 col 16 line 18)
It would be obvious to modify Wangler to incorporate the two LIDAR devices with overlapping detection zones of Ulrich in order to achieve more accurate and efficient object measurement especially at the places where one beam is replaced by the other one.
Wangler explicitly lacks, but Sayyah teaches a plurality of integrated LIDAR measurement devices on a first substrate (specifically a transmitter and a receiver) as well as a beam scanning device disposed on a second substrate different from the first substrate [fig 1a - first substrate being chip 10 on which laser source 140 and photodiodes 160 are disposed; and fig. 1a - second substrate 119 on which tunable FFS, components of the beam scanner 110, are disposed].
It would be obvious to modify Wangler to include separate substrates for the transmitter/receiver components and for the beam scanning component, since such an arrangement allows for the beam scanning component to be electrically controlled independently of the remaining LIDAR system components [Sayyah: taught by at least fig. 1a and col. 5, lines 48-67]. 
Claim 2 and claim 21 mutatis mutandis: Wangler teaches the plurality of integrated LIDAR measurement devices are stationary and wherein the beam scanning device includes an optical element that is actuated relative to the plurality of integrated LIDAR measurement devices [fig. 3 and corresponding text teaches that the lidar components are stationary and that the polygon scanner is rotatable].
Claim 3: Wangler teaches a beam shaping optical element disposed in the optical path between the plurality of integrated LIDAR measurement devices and the beam scanning device [fig. 3 collimating lens 206].
Claim 5: Wangler teaches the beam scanning device includes a mirror element and an actuator configured to rotate the mirror element about an axis of rotation [col. 7, lines 5-22 wherein the mirror element is a reflective flat facet that rotates with the polygon scanner].

Claim 7: Wangler teaches the plurality of integrated LIDAR measurement devices are disposed in a plane substantially parallel to the axis of rotation [see fig. 3].
Claim 8: A person of ordinary skill in the art would find obvious a perpendicular component arrangement as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 10 and 11: A person of ordinary skill in the art would find obvious that (a) imposing actuation on the beam shaping element is an alternative or supplement to rotating the beam scanner and (b) imposing actuation of the lidar devices would be done for the purpose of increasing beam transmission efficiency.
Claim 12: Wangler teaches a computing system communicatively coupled to each of the plurality of integrated LIDAR measurement devices, the computing system configured to determine a distance between the LIDAR device and an object in the 3-D environment based on an amount of return light detected by one or more of the plurality of integrated LIDAR measurement devices [fig. 3 range counter 416 and/or range processor 502].
Claim 13: Wangler teaches the computing system is further communicatively coupled to the beam scanning device, the computing system further configured to control the beam scanning device to redirect the illumination light and/or return light [col. 6, line 61-col. 7, line 62].
Claim 14: Wangler teaches each of the plurality of integrated LIDAR measurement devices comprises: an illumination source mounted on a substrate, the illumination source configured to emit the illumination light; and a photosensitive detector mounted on the substrate, the photosensitive detector configured to detect the amount of return light [fig. 3 illustrates the laser diodes and detectors of which one of ordinary skill in the art would find obvious must be situated on a substrate, since the elements are not known in the art to exist in free space without support.].
From the rejection of claim 1, Wangler explicitly lacks, but Sayyah teaches two substrates.

Claim 16: Wangler teaches each of the plurality of integrated LIDAR measurement devices further comprises: a return signal receiver integrated circuit mounted on the substrate, the return signal integrated circuit electrically coupled to the photosensitive detector, the return signal receiver comprising an interface configured to communicatively couple the integrated LIDAR measurement device to a computing system [fig. 3 optical receiver is a return signal receiver electrically coupled to the detectors and interface as serial interface. One of ordinary skill in the art would find obvious that while the components are disclosed as being within a housing, it follows that they must be mounted on some kind of substrate, which may be reasonably shared among components.]; and an illumination driver integrated circuit mounted on the substrate [fig. 3 laser driver, and obviousness statement for component mounting above applied here as well], the illumination driver integrated circuit communicatively coupled to the illumination source and the return signal receiver integrated circuit [as illustrated in fig. 3].
From the rejection of claim 1, Wangler explicitly lacks, but Sayyah teaches two substrates.
It would be obvious to modify Wangler to include two substrates since such an arrangement allows for the substrates and/or components on the substrates to be electrically controlled independently [Sayyah: taught by at least fig. 1a and col. 5, lines 48-67]. 
Claim 20: Wangler teaches processing the received signals to determine the distance to the object in the 3-D environment includes: measuring a difference between a first time when illumination light is emitted and second time when return light is detected [abstract describing time of flight].
Claim 21: Wangler teaches causing the beam scanning device to redirect the illumination light includes: causing an actuator to move an optical element relative to the plurality of integrated LIDAR measurement devices [col. 7, lines 39-62 nodding mirror(s)].
Claim 22: Wangler teaches the optical element comprises a mirror and wherein causing the actuator to move the mirror includes causing the actuator to rotate the mirror about a rotation axis [col. 7, lines 39-62 nodding mirror(s)].

It would be obvious to combine the embodiment in which mirrors are actuated in a nodding fashion for the purpose of facilitating additional beam control [Wangler: col. 7, lines 39-62].
Claim 29: Wangler teaches the illumination light from a first integrated LIDAR measurement device of the plurality of integrated LIDAR measurement devices and the return light reflected from the 3-D environment to the first integrated LIDAR measurement device share a common optical path [fig. 3, illustrated by transmission and reception paths for each transmit/receive portion.].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Ulrich, further in view of Sayyah (US 9735885), and further in view of Bosch (US 2014/0347650).
Claim 15: Wangler lacks, but Bosch teaches a printed circuit board that provides mechanical support and electrical connectivity for the illumination source and the photosensitive detector [0056].
It would be obvious to implement the printed circuit board substrate of Bosch since it is commonly used in lidar technologies for the purpose of providing mechanical and electrical support for system components.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler (US 5,793,491) in view of Ulrich, further in view of Sayyah (US 9735885), and further in view of Schaafsma (US 2008/0170826).
Claim 18: Wangler lacks, but Schaafsma teaches a waveguide optically coupled to the illumination source, the waveguide disposed relative to the photosensitive detector and configured to inject the illumination light emitted by the illumination source into a ray acceptance cone of the return light [0023].
.

Allowable Subject Matter
Claim 17 would be allowable if the Obviousness Double Patenting rejection is overcome.
Claims 4, 31 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for indicating allowable subject matter: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art. Specifically, the prior art fails to teach the overmold lens in conjunction with the remaining claim limitations of claim 17; and the prior art fails to teach the scanning particulars of claims 4 and 30 in conjunction with the remaining claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645